DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference numbers 10, 13, 13a, 13c, 14, 15, 20, 23, 25, 28, 30, 31, 32, 33, 34, 50, 60, 
122 and 800a-b are missing from the drawings. Moreover, the use of “a-b” after the feature number in combination with two arrows leads to confusion of which feature is being referred to. Alternatively, applicant should consider using the reference number followed by a single letter and using a single arrow to identify the feature.
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 100, 140, 160, 200, 300, 400, 500, 600 and 700 have all been used to designate “ladder.” If the applicant intends for 1A-1D to all be the same embodiment, just different configurations, then the same reference number should be used each time. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0037], line 1 “shown” should be changed to “shows”; and
Paragraph [0053], line 2 the word “be” should be inserted between “may” and “cylindrical.”  
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (341,284).
Claim 1: Sharp discloses a collapsible ladder comprising: 
(Fig. II; A and A’) hingedly affixed (Fig. I; a, c and d) at a midpoint of the collapsible ladder; 
two or more right side elongate stringers (Fig. II; A and A’) hingedly affixed (Fig. I; a, c and d) at a midpoint of the collapsible ladder; 
a plurality of rungs (Fig. II; r) having left terminal ends and right terminal ends (Fig. II; f), the rungs hingedly affixed at each terminal end to a stringer (Fig. II; f); 
wherein the ladder is operable to collapse on a longitudinal axis when the ladder is folded at a hinged midpoint (Fig. IV); wherein the ladder is operable to collapse on a lateral axis when the left side stringers are moved longitudinally with respect to the right side stringers (Fig. V).  
Claim 2: Sharp discloses the collapsible ladder of claim 1, further comprising one or more diagonal braces (Fig. II; B) having a first terminal end hingedly affixed to a stringer and a second terminal end affixed to a rung (Fig. II).  
Claim 8: Sharp discloses a collapsible ladder comprising: two or more left side elongate stringers hingedly affixed at a midpoint of the collapsible ladder (Fig. I and II); two or more right side elongate stringers hingedly affixed at a midpoint of the collapsible ladder (Fig. I and II); a plurality of rungs having left terminal ends and right terminal ends, the rungs hingedly affixed at each terminal end to a stringer (Fig. II); one or more diagonal braces having a first terminal end hingedly affixed to a stringer and a second terminal end affixed to a rung, the diagonal braces adapted to restrict axial motion of the rungs to less than 90 degrees (Fig. II; B);  -4-wherein the ladder is operable to collapse on a longitudinal axis when the ladder is folded at a hinged (Fig. I); wherein the ladder is operable to collapse on a lateral axis when the left side stringers are moved longitudinally with respect to the right side stringers (Fig. V).  
Claim 10: Sharp discloses a collapsible ladder comprising: a plurality of rungs having left terminal ends and right terminal ends, the rungs hingedly affixed at each terminal end to a stringer (Fig. II; r and f); wherein the ladder is operable to collapse on a lateral axis when the left side stringers are moved longitudinally with respect to the right side stringers (Fig. V).  
Claim 11: Sharp discloses a collapsible step ladder comprising: a top left side rail and a bottom left side rail hingedly affixed at a midpoint (Fig. II; A, A’); a top right side rail and a bottom right side rail hingedly affixed at the midpoint (Fig. II; A, A’); a plurality of rungs having left terminal ends and right terminal ends (Fig. II; r, f), the rungs hingedly affixed at each terminal end to one of the side rails such that said rungs pivot in a uniform direction one with another about a longitudinal plane less than 90 degrees from orthogonal orientation the side rails (Fig. II); wherein the ladder is operable to collapse when the left side rails and right side rails are moved in opposition to one another on the longitudinal plane such -5-that the left side rails and right side rails come into abutment one with another in a collapsed configuration (Fig. V).  
Claim 13: Sharp discloses the collapsible step ladder of claim 11, wherein the ladder is operable to collapse when the top side rails and the bottom side rails are pivoted at the midpoint such that the top side rails and bottom side rails come into abutment one with another in a collapsed configuration (Fig. I).  
Claim 14: Sharp discloses the collapsible step ladder of claim 13, wherein the ladder is operable to collapse at the midpoint when a latching mechanism is released (Fig. I and Lines 50-63).
Claim 16: Sharp discloses the collapsible step ladder of claim 11, wherein the ladder is operable to semi- collapse in response to the top side rails and the bottom side rails being pivoted at the midpoint such that the top side rails and bottom side rails come into diagonal orientation relative to one another in a semi-collapsed configuration (Fig. I).  
Claim 17: Sharp discloses the collapsible ladder of claim 11, further comprising one or more diagonal braces having a first terminal end hingedly affixed to a side rail and a second terminal end affixed to a rung (Fig. II; B).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (341,284) as applied to claims 1 and 11 above, and further in view of Soucy (4,425,717). 
Claims 3 and 18: Sharp discloses the collapsible ladder of claims 2 and 17, but fails to disclose a second terminal end of the diagonal brace adapted to travel on the rung.
However, Soucy discloses a second terminal end of a diagonal brace adapted to travel on the rung (Fig. 5; 26, 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible ladder of Sharp to include a diagonal brace adapted to travel on the rung, as taught by Soucy, to give the ladder more stability when in use and allowing the diagonal brace to firmly lock the rung in place once deployed.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (341,284) in view of Soucy (4,425,717), and further in view of Begin et al. (5,967,257).
Claims 4 and 9: Sharp and Soucy disclose the collapsible ladder of claims 3 and 8, but fail to disclose a diagonal brace traveling on a pulley mechanism. 
However, Begin et al. discloses a collapsible ladder with a diagonal brace traveling on a pulley mechanism (Fig. 6; 47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible ladder of Sharp and Soucy to include a diagonal brace traveling on a pulley mechanism, as taught by Begin et al., to give the ladder more stability when in use and allowing the diagonal brace to be more smoothly deployed and retracted. When modified the pulley would be placed within the rung at the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp (341,284) as applied to claims 1 and 11 above, and further in view of Garelick et al. (6,755,416). 
Claim 6: Sharp discloses the collapsible ladder of claim 1, but fails to disclose a cylindrical tube adapted to receive the collapsible ladder in a fully-collapsed configuration.
Garelick et al. discloses a tube adapted to receive a collapsible ladder in a fully-collapsed configuration (Fig. 6; 35). 
While, Garelick et al. discloses a square tube rather than a cylindrical tube, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a square tube, as taught by Garelick et al.  to store the collapsible ladder, with the reasonable expectation housing and storing the collapsible ladder, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 5, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (341,284) as applied to claims 1 and 11 above, and further in view of Hillebrecht et al. (6,769,515). 
Claim 5: Sharp discloses the collapsible ladder of claim 1, but fails to disclose a plurality of feet affixed to a terminal end of a stringer.  
Hillebrecht discloses a collapsible ladder, further comprising a plurality of feet affixed to a terminal end of a stringer (Fig. 1; 90).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible ladder of Sharp to include a plurality of feet affixed to the stringer ends, as taught by Hillebrecht, to give the ladder more stability when in use.
Claim 7: Sharp discloses the collapsible ladder of claim 1, but fails to disclose a plurality of ridges adapted to improve nonslip function.  
However, Hillebrecht discloses a collapsible ladder, further comprising a plurality of ridges adapted to improve nonslip function (Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible ladder of Sharp to include a plurality of ridges on the rung surface, as taught by Hillebrecht, to help prevent a user from slipping when using the ladder.
Claim 12: Sharp discloses the collapsible ladder of claim 11, but fails to disclose where each of the left side rails and the right side rails define an inner recess for receiving the rungs in collapsed configuration.  
However, Hillebrecht discloses a collapsible ladder, further comprising sides rails each with an inner recess for receiving the rungs when the ladder is collapsed (Fig. 5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collapsible ladder of Sharp to include Hillebrecht, to allow the rungs to nest in the recess when the ladder is collapsed making the ladder more compact and storable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635